Montgomery App. No. 19157, 2003-0hio-50. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County. On July 22, 2003, counsel for appellee filed a motion requesting this court to order the Clerk to provide counsel with copies of the portions of the record that are currently under seal. Whereas counsel’s motion is, in effect, a motion to unseal the record,
IT IS ORDERED by the court, sua sponte, that portions of the record currently under seal be, and they hereby are, unsealed.